Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on October 19, 2022.  Application No. 17/177,356, filed February 17, 2021, is a Continuation of U.S. Nonprovisional application No. 16/181,228, filed November 5, 2018, (now abandoned) which is a Continuation of PCT/EP2017/060349, filed May 2, 2017, which claims the benefit of U.S. Provisional Application No. 62/418,500, filed November 7, 2016, and claims foreign priority to PCT/Chinese Applications Nos.: PCTCN2016081093, filed May 5, 2016; and PCTCN2016081566, filed May 10, 2016.  Claims 1-24 are pending. 
Election/Restriction
Applicant’s election without traverse of the invention of Group I and the compounds species of Example 12, in the reply filed on October 19, 2022, are acknowledged.  Claims 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claims 2, 4-7, 11-14, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  The elections were made without traverse in the reply filed on October 22, 2019.
The elected species is allowable.  The search expanded accordingly.   
Claims 1, 3, 8, 9, 10, 15-17 and 21 are examined below. 
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 8, 10, 15, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Brubaker et al., US2014/0228348 A1.  The CAS abstract for Brubaker discloses the following compounds and pharmaceutical compositions thereof: 

    PNG
    media_image1.png
    119
    280
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    120
    288
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    120
    288
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    120
    256
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    172
    264
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    213
    240
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    191
    240
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    213
    240
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    191
    240
    media_image9.png
    Greyscale

(Brubaker et al., citing CAS Abstract for the compounds depicted above.)  These compounds read on compounds of Formula (I), where in Formula (I) R1 and R1a are taken together to form an azetidinyl (heterocycle) optionally substituted with Ra or Rb; R3 is a –CN; R2 is –NHRf, where Rf is an optionally substituted aryl.  See Brubaker et al., ‘348 publication, para. [0918]-[0935], for pharmaceutical compositions of the compounds disclosed therein. 
Conclusion
Claims 1, 3, 8, 10, 15, and 21 are not allowed. 
Claims 9, 16, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625